Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following rejections are withdrawn in consideration of the applicant’s arguments and amendments pertaining to the following claims.
Rejection of claim 20 under 35. U.S.C. 112(b).
Rejection of claim 12-13, 15-16 under 35. U.S.C. 102(a)(1).

The following rejections are maintained in consideration of the applicant’s arguments and amendments pertaining to the following claims.
Rejection of claim 12 under 35. U.S.C. 112(b).
Rejection of claim 14 and 17-20 under 35. U.S.C. 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “at least one feeding device for feeding at least one modeling material into the at least one print head” which includes the generic placeholder of “at least one feeding device” in claim 12.
Because this/these claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 12 recites, “at least one feeding device for feeding at least one modeling material into the at least one print head” which includes the generic placeholder of “at least one feeding device” followed by the functional limitation “for feeding at least one modeling material into the at least one print head” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the at least one feeding device is not disclosed in the applicant’s specifications. In the Applicant arguments/Remarks filed 08/24/2022, Applicant notes that in [0082] of the specification the feeding device 108 feeds the modelling material from the material supply 106 and is illustrated in Fig. 1A and 1B however said illustration and specification do not provide/disclose a structure to the feeding device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “at least one feeding device for feeding at least one modeling material into the at least one print head” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Claim 12 discloses the functional limitation “for feeding at least one modeling material into the at least one print head” however, the specification of the instant application fails to disclose a corresponding structure for the generic placeholder “at least one feeding device”. Therefore, claim 12 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12-16, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bheda et al. (US 20160297142 A1), hereinafter Bheda in view of Bruggeman et al. (US 20180104891 A1) hereinafter Bruggeman.
Regarding Claim 12, Bheda discloses a system for additive manufacturing of three-dimensional Objects (3D Printer 100 Figure 1) comprising of:
 at least one base (build platform 122 Figure 1); 
at least one print head (print head 116 Figure 1); 
the at least one base being of a predetermined shape, size and material (build platform 122 has existing shape, size, and manufactured of predetermined material Figure 1 [0053]);
the at least one print head having at least one nozzle (print head 116 has nozzles [0060]) for depositing a modeling material onto the at least one base and over previously deposited modeling material (nozzle 236 of print head 116A deposits material on build platform 122 to sequentially build layers of object 126 [0045] Figures 1, 2A),
 the modeling material having a predetermined absorbance spectrum (based on selection of ink material, the ink will inherently have a pre-determined absorbance spectrum based off material selection [0086]); 
means to move the at least one print head relative to the at least one base (gantry 108 enables printhead 116 to move in X-Y direction over build platform 122 Figure 1 [0044]); 
at least one feeding device for feeding at least one modeling material into the at least one print head (ultrasonic dispersion system 234 feed powder from the reservoirs 230A/230B to the nozzle 236 of print head 116A/116B Figures 2A, 2B [0050]); 
Bheda does not explicitly disclose the limitations wherein:
at least one layer thermal heating device surrounding the at least one nozzle such that the base can be heated;
at least one print heating device which can apply radiation to the deposited molding material wherein said at least one print heating device is adjacent to at least one base.
In an analogous art Bruggeman explicitly discloses a fused deposition modeling system 300 comprising of reflectors 308 and IR sources 304; see [0089]. The reflectors 308 can be arranged to evenly distribute the IR-radiation beams from the respective IR sources over the heating layer outer surface and thus the object 302; see Fig. 3 and [0089]. IR-sources 304 and reflectors 308 may also be adapted to highlight particular parts of the heating layer 301; see [0089]. Said reflectors 308 and IR sources 304 surround the nozzle (printhead 303); see Fig. 3 and Fig. 6. Said reflectors 308 and IR sources 304 are analogous to the at least one layer thermal heating device of the instant application. 
A person of ordinary skill in the art, hereinafter POSITA, would have found it obvious at the time of the invention to modify Bheda in view of Bruggeman such that the system includes reflectors 308 and IR sources 304 around the nozzle, as evidenced by Bruggeman in order have evenly distribute IR radiation. Said reflectors 308 and IR sources 304 would be analogous to the at least one layer thermal heating device. 
In the analogous art Bruggeman further explicitly discloses said fused deposition modeling system 300 comprising of heating element or mantle 301 which surrounds the object 302; see [0089]. Heating layer 301 can be conformal such that it can follow the contours of object 203; see [0081]. Heating layers  301 can thermally heat the object 302 [0082]. The heating layer 301 can also cover the object 302 partly such that only thermally sensitive parts of the object are covered; see [0081]. Said heating layer 301 is adjacent to the platform/base which the object rests; see Fig. 2. Bruggeman also discloses exemplary the thermoplastic materials such as PET, PEK, and PU for the object 302 (see [0062, 0065]) and thus although not explicitly stated the heating layer 301 would have an emission spectrum substantially the same as the absorbance spectrum of the modeling material of the instant application, which is evident by its ability to heat said material.
A POSITA at the time of the invention would have found it prima facie obvious to replace the heat sources 118 & 120 with the heating layer 301 to allow for selective heating as evidenced by Bruggeman; see Bruggeman [0081]. The heating layer 301 is analogous to the at least one print heating device of the instant application
Regarding Claim 13, Bheda in view of Bruggeman explicitly discloses the system (3D Printer 100; Bheda Figure 1) of claim 12, wherein the at least one base (build platform 122 Figure 1) irradiates thermal radiation at an emission spectrum ([Bheda, 0069]) approximately the same as the absorbance spectrum of the modeling material ([Bheda, 0068]). Although not explicitly stated, it can be appreciated that in the selection of material ([Bheda, 0086]), one would have a reasonable expectation of choosing a PEEK-like thermo-polymer ink with corresponding emission spectrum placed on the build platform 122 (Bheda, [0068]) which would be similar to an absorbance spectrum of the molding material, and the operator would have a reasonable expectation of success in choosing such a material with similar absorbance patterns to the laser 118 or heater layer 301.
Regarding Claim 14, Bheda in view of Bruggeman explicitly discloses the system (3D Printer 100; Bheda Figure 1) of claim 12, wherein the at least one base (build platform 122; Bheda Figure 1)  comprises a radiant reflective material (reflectors 308; Bruggeman see [0089]).
Regarding Claim 15, Bheda in view of Bruggeman explicitly discloses the system (3D Printer 100; Bheda Figure 1) of claim 12 wherein the at least one layer thermal heating device (reflectors 308 and IR sources 304) at has an emission spectrum substantially substantially the same as the absorbance spectrum of the modeling material.
Regarding Claim 16, Bheda in view Bruggeman explictly discloses the system of claim 12 (3D Printer 100; Bheda Figure 1) the modeling material (thermoplastic resin, Bheda see [0063]) comprises of a high-performance plastic wherein the high-performance plastic is made from at least one component that consists of polyaryletherketones (PAEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetherketone (PEK), polyphenylsulfone (PPSF), polyphenylsulfide, polyamide-imide, polyethersulfone, polyetherimide (PEI), polysulfone (PSU), polycarbonate (PC), poly(acrylonitrile butadiene styrene) (ABS), polymethylmethacrylate (PMMA), polyethyleneterephtalate (PET), polystyrene (PS), acrylonitrilestyrene acrylate, polypropylene (PP), polylactic acid (PLA), polyvinylalcohol (PVA), polyethylene (PE), polyoxymethylene, polyurethane (PU), copolymers of polyvinylalcohol and butenediolvinylalcohol and mixtures thereof.
Regarding Claim 21, Bheda in view Bruggeman explictly discloses the system (3D Printer 100; Bheda Figure 1) of claim 12, wherein the modeling material (thermoplastic resin ;see Bheda [0063] and [0064]) comprises of fillers (nanofillers ; see Bheda [0064])

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20160297142 A1) in view of Bruggeman et al. (US 20180104891 A1) hereinafter Bruggeman as applied to Claim 12 above, and further in view of Czinger et al. (US-20180250889-A1), hereinafter Czinger.
Regarding Claim 17, Bheda in view of Bruggeman explicitly discloses all the limitations as set forth above in the rejection of Claim 12. Bheda in view of Bruggeman explicitly discloses the print heating device (heating layer 301; see Bruggeman [0089]) and base (platform 122; see Bheda Figure 1) but is deficient in disclosing the at least one print heating device further comprises a flexible structure that surrounds at least partially a perimeter around the at least one base.
In the analogous art, Czinger teaches Techniques for 3-D printing parts using spray forming are disclosed (Abstract). Czinger discloses the at least one print heating device further comprises a flexible structure that surrounds at least partially a perimeter around the at least one base (flexible robotic arm 414 with heating mechanism in nozzle 416 [0048], where flexible arm can surround build plate 404 with its flexibility [0044] Figure 4). Czinger teaches the advantage of the flexible arm is to employ six degrees of freedom to move about the substrate more freely, thereby improving the accuracy of the manufactured object ([0044]).
The teachings of Czinger and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with accompanying nozzle/head deposition mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus (3D Printer 100; Bheda Figure 1) of Bheda in view of Bruggeman such that the at least one print heating device (Bruggeman 301) further comprises a flexible structure that surrounds at least partially a perimeter around the at least one base (platform 122), as the apparatus (3D Printer 100; Bheda Figure 1) as such was recognized to employ six degrees of freedom to move about the substrate more freely, thereby improving the accuracy of the manufactured object.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20160297142 A1) in view of Bruggeman et al. (US 20180104891 A1) hereinafter Bruggeman as applied to Claim 12 above, and further in view of Beery et al. (US 20170120534 A1), hereinafter Beery.
Regarding Claim 18, Bheda in view of Bruggeman discloses all the limitations as set forth above in the rejection of Claim 12. Bheda in view of Bruggeman explicitly discloses the print heating device (heating layer 301; see Bruggeman [0089]) and base (platform 122; see Bheda Figure 1) but is deficient in disclosing a radiant barrier surrounding at least partially a perimeter that encloses the base and the at least one print heating device.
In the analogous art, Beery teaches a starter piece for printing a three-dimensional item for 
printing with an additive manufacturing system (Abstract). Beery teaches a radiant barrier surrounding at least partially a perimeter that encloses the base and the at least one print heating device (chamber walls act as a radiant/permeable barrier that surround chamber 104, in turn enclosing print head 110 with heating mechanism Figure 1 [0053] [0054]). Beery teaches the advantage of the walls/barrier include to reduce the loss of the heated air from the build environment within chamber 104, and may also thermally insulate chamber 104, but would also be appreciated to transmit or reflect light in the same manner ([0054]).
The teachings of Beery and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with accompanying heater/head deposition mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus (3D Printer 100; Bheda Figure 1) of Bheda in view of Bruggeman such that it includes a radiant barrier surrounding at least partially a perimeter that encloses the base (platform 122) and the at least one print heating device (heating layer 301), as the apparatus (3D Printer 100; Bheda Figure 1) as such was recognized to reduce the loss of the heated air from the build environment within chamber 104, and may also thermally insulate chamber 104, but would also be appreciated to transmit or reflect light in the same manner.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20160297142 A1) in view of Bruggeman et al. (US 20180104891 A1) hereinafter Bruggeman as applied to Claim 12 above, and further in view of Limem et al. (US-20190375149-A1), hereinafter Limem.
Regarding Claim 19, Bheda in view of Bruggeman explicitly discloses all the limitations as set forth above in the rejection of Claim 12. Bheda in view of Bruggeman explicitly discloses the print head (print head 116; Bheda Figure 1) but is deficient in disclosing a heat sink of a predetermined shape for cooling a portion of the print head, said heat sink is cooled by a pressured gas.
In the analogous art, Limem teaches methods to fabricate objects by 3D printing of poly-4 hydroxybutyrate (P4HB) and copolymers thereof have been developed (Abstract). Limem discloses a heat sink of a predetermined shape for cooling a portion of the print head (heat sink A cools nozzle Figure 1 to cool the printed polymer at top of heat sink before it enters hot end [0040]), said heat sink is cooled by a pressured gas (compressed air or cooling gas is directed at different locations in the heat sink [0096] cooled by microblower [0091]). Limem teaches he advantage of the heat sink include to prevent cooling air from impacting the hot end and damaging the printed structure on the stage ([0093]). 
The teachings of Limem and the claimed invention would be considered analogous because both ascertain to an additive manufacturing device with accompanying heater/head deposition mechanisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus (3D Printer 100; Bheda Figure 1) of Bheda in view of Bruggeman such that it includes a heat sink of a predetermined shape for cooling a portion of the print head, said heat sink is cooled by a pressured gas, as the apparatus (3D Printer 100; Bheda Figure 1) as such was recognized to prevent cooling air from impacting the hot end and damaging the printed structure on the stage.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20160297142 A1) in view of Bruggeman et al. (US 20180104891 A1) hereinafter Bruggeman as applied to Claim 12 above, and further in view of Cullinan et al. (US 20180065186 A1), hereinafter Cullinan.
Regarding Claim 20, Bheda in view of Bruggeman explicitly discloses all the limitations as set forth above in the rejection of Claim 12. Bheda in view of Bruggeman is deficient in disclosing means for measuring the temperature effect of the applied thermal radiation.
Cullinan discloses means for measuring the temperature effect of the applied thermal radiation (temperature sensor measures temperature of workpiece 114 on the surface 238 of build stage 112 [0138] Figure 2A). Cullinan teaches one advantage of the temperature sensor is to detect and elevate the temperature of the workpiece, which may reduce thermal stress between the work piece and the layer being sintered during the sintering process ([0139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus (3D Printer 100; Bheda Figure 1) of Bheda in view of Bruggeman such that it includes means for measuring the temperature (temperature sensors) effect of the applied thermal radiation, as the apparatus of Bheda as such was recognized to reduce thermal stress between the work piece and the layer being sintered during the sintering process through the detection of temperature in the workpiece.

Response to Arguments
Applicant’s arguments, see Applicants Arguments/Remarks, filed 08/24/2022, with respect to the rejection  of claims 12-13, 15-16 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection finds claims 12-13, 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20160297142 A1) in view of Bruggeman et al. (US 20180104891 A1).
The Applicant argues that the prior art Bheda for the rejection of claims 12-13 and 15-16 under 35 U.S.C. 102 does not disclose a one layer thermal heating device surrounding the at least one nozzle, as the heat sources 180 and 120 are a laser and maser respectively and thus do not emit thermal radiation and are therefore not layer thermal heating devices. The applicant’s arguments are persuasive and therefore the rejection of claims 12-13 and 15-16 under 35 U.S.C. 102 has been removed, however Bheda in view of Bruggeman does disclose heat sources which emit thermal radiation and thus claims 12-13 and 15-16 are newly rejected under 35 U.S.C. 103, as Bruggemen explicitly discloses a fused deposition modeling system 300 comprising of reflectors 308 and IR sources 304; see [0089]. Said reflectors 308 and IR sources 304 are analogous to the at least one layer thermal heating device of the instant application, as they emit thermal radiation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754